     Case 4:19-cv-00767 Document 1 Filed on 03/04/19 in TXSD Page 1 of 6



                       UNITED STATES DISTzuCT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IINITED STATES OF AMERICA,                      S
                           Plaintiff,           S
v.                                              S   CIVIL   NO.-
                                                s
$2O,OOO.OO   IN U.S.   CURRENCY,                S
                         Defendant.             S


               VERIFIED COMPLAINT FOR CIVI FORFEITURE
              IN REM AND NOTICE, TO POTENTIAL CLAIMANTS

      The United States of America, Plaintiff, files this action for forfeiture in rem

against $20,000.00 in U.S. currency. The United States alleges on information and

belief as follows:

                           JURISDICTION AND VENUE,

       1.     This Court has jurisdiction in this case pursuant to 28 U.S.C. $$ 1345

and 1355.

       2.     A substantial part of the acts and omissions giving rise to the forfeiture

occurred in the Southern District of Texas, the Defendant Property was seized in the

Southern District of Texas, and venue is proper in this Court pursuant to 28 U.S.C.

$$ 135s, 1391(b) and 1395.

                          THE DEFENDANT PROPERTY

       3.     The Defendant Property is $20,000.00 in U.S. dollars seized on or about

Septembe    r 21,2018, from an individual   with initials O.A.
           Case 4:19-cv-00767 Document 1 Filed on 03/04/19 in TXSD Page 2 of 6



                        STATUTORY BASIS FOR FORFEITURE

           4.    This is a civil action in rem brought to enforce the provisions of   18


U.S.C. 9981(a)(l)(C), which provides for the forfeiture of "[a]ny property, real or

personal, which constitutes or is derived from proceeds traceable to a violation      of

section ...1028,1029... oranyoffenseconstituting'specifiedunlawful         activity'...."

A violation of 18 U.S.C. $ 1343 (wire fraud) is "specified unlawful activity" pursuant

to 18 U.S.C. $19s6(c)(7XF).

           5.    This action is also brought to enforce the provisions    of 18 U.S.C.

$981(a)(1XA), which provides for the forfeiture of "[a]ny property, real or personal,

involved in a transaction or attempted transaction in violation of section 1956, 1957

or 1960 fof Title 18], or any property traceable to such property."

           6.    The United States alleges that the Defendant Property is subject to

forfeiture (a) pursuant to 18 U.S.C. $981(a)(l)(C) as proceeds of identity theft in

violation of 28 U.S.C. $1028, access device fraud in violation of 28 U.S.C. $1029,

or wire fraud in violation of 18 U.S.C. $1343; and (b) pursuant to 18 U.S.C.

9981(a)(l)(A) as property involved in money laundering in violation of 18 U.S.C.

$   1   9s6.

                                          FACTS

           1.    There is probable cause to believe that a male individual with initials

O.L.A. launders the proceeds of various fraud schemes, including wire fraud and
                                             2
     Case 4:19-cv-00767 Document 1 Filed on 03/04/19 in TXSD Page 3 of 6




stolen identity refund     fraud. On or about August 27,2018, O.L.A. was          arrested in


Florida while driving         a   stolen vehicle, and the vehicle contained multiple

identifications in various names, $30,000 in cash, and cannabis. O.L.A.'s girlfriend

O.A. bonded him out ofjail.

      8. A       warrant was subsequently issued            for O.L.A.'s arrest'         Law

enforcement determined that O.L.A. was at his girlfriend O.A.'s house in Pearland,

Texas, on or about September2l,2018. When a law enforcement agent saw an

individual leave the house in the rain and get into the back seat of a vehicle, the agent

believed the individual to be      O.L.A. The vehicle was later stopped      near the airport,


but it was the girlfriend O.A. who was in the back seat of the vehicle rather than

o.L.A.
       g.      During the traffic stop, O.A. became uncooperative and physically

assaulted one of the law enforcement agents. O.A. was arrested.               At the time of

her arrest, O.A. had   $   10,000 cash in her backpack and another   $   10,000 cash wrapped


in clothes in her luggage, which was in the vehicle's trunk. The $20,000 consisted

of 200 $100 dollar bills and was         seized    by law enforcement. O.A. was also in

possession of a credit card in someone else's name, which was linked to a fraudulent

account.

         10.   Investigation has determined that O.A. does not have an income from

 employment sufficient to support the $20,000 of cash that she possessed'
                                               a
                                               J
     Case 4:19-cv-00767 Document 1 Filed on 03/04/19 in TXSD Page 4 of 6




                  NOTICE TO ANY POTENTIAL CLAIMANT

      yOU ARE HEREBY NOTIFIED if you assert an interest in the property

subject to forfeiture and want to contest the forfeiture, you must file a verified claim

which fulfi1ls the requirements set forth in Rule G of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. The verified claim

must be filed no later than 35 days from the date this complaint was sent to you in

accordance with Rule G(a)(b); or, if this Complaint was not sent to you, no later than

60 days after the first day of publication of notice on an official internet government

forfeiture site, in accordance with Rule G(5)(a)(iiXB)'

       An answer or a motion under Fed. R.Civ.P. 12 must be filed no later than2l

days after filing the   claim. The claim and answer must be filed with the United

States District Clerk for the Southern District of Texas, and a copy must be served

upon the undersigned Assistant United States Attorney at the address provided in

this Complaint.

                                   RELIEF REQUESTED

       The United States    will   serve notice, along with a copy of the Complaint, on

O.A. and on any person who reasonably appear to be a potential claimant.




                                              4
      Case 4:19-cv-00767 Document 1 Filed on 03/04/19 in TXSD Page 5 of 6




       The United States seeks a final judgment forfeiting the Defendant Property to

the United States and requests any other relief to which the United States may be

entitled.

                                       Re   spectfully submitted,

                                       RYAN K. PATRICK
                                       United States AttorneY

                                 By:   /si Kristine E. Rollinson
                                       Kristine E,. Rollinson
                                       SDTX Federal No. 16785
                                       Texas State Bar No. 00788314
                                       Assistant United States AttorneY
                                       Southern District of Texas
                                        1000 Louisiana, Suite 2300
                                       Houston, Texas 77002
                                       Telephon e (7 13) 567-9000




                                            5
     Case 4:19-cv-00767 Document 1 Filed on 03/04/19 in TXSD Page 6 of 6




                                VERIFICATION

      I, Matthew Boyden, a u.S. Postal Inspector with the United
                                                                      States postal
Inspection service, declare under the penalv of perjury,
                                                          as provided by Titre 2g,
united States code, section 1746,that i haveieadih. roi.going
                                                               verified complaint
for civil Forfeiture In Rem and Notice to Potential claimants,
                                                                and that the facts
stated in paragraphs 3 and 7-10 of the complaint are
                                                         based upon my personal
knowledge, upon information obtained from other law
                                                        enforcement personnel, or
upon information I obtained in the course of my investigation.
                                                               Those facts are true
and correct to the best of my knowledge and uetier.




                                              tAr--- S. D               _
                                            Matthews.m
                                            United States postal Inspector




                                       6
